The opinion of the court was delivered by
Rowell, J.
The statute provides that a petition of this kind shall be verified by oath. R. L. s. 1429. To verify, in the sense of the statute, means: to establish the truth of; to confirm. But how shall the truth of a thing be established except it be by the oath of him who has personal knowledge thereof'{ This petition is sworn to only by the attorney of the petitioners, who makes oath that the facts stated therein are true according to his best knowledge, information, and belief; but it nowhere appears that he had or could have any personal knowledge or information whatever of the truth of the things to which he swears, and so the petition in no just sense can be said to be “ verified by oath and it is dismissed with costs.